DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are pending.

Drawings
The drawings are objected to because there are several reference numbers in the drawings which do not have support in the specification, such as #135. All reference numbers need to find support in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 12-13, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen EP 2712210 A1).
Regarding claim 1, Pedersen ( teaches a hearing device comprising a housing (para.0039, housing), a first user input (30, switch), a processor (16 or 24) configured to receive control signals from the first user input, a memory (non-volatile memory) coupled to the processor, the memory storing instructions that when executed by the processor cause the hearing device to: receive a first control signal (opening/closing of the battery door, fig. 2) that the hearing device has turned on; after the hearing device has turned on and before a first time period has expired (boot threshold), receive a second control signal to enter airplane (flight mode) for the hearing device (opening battery door); activate airplane mode for the hearing device; wherein in the airplane mode causes the hearing device to stop transmitting wireless communication signals (see fig. 2, transceiver 22 disabled), and wherein the airplane mode is triggered only by receiving the first control signal before the second control signal (closing battery door before opening within boot time threshold).  
Pedersen fails to teach a second user input; however, it is well-known in the art that a hearing aid comprises a user input for controlling the volume, loudness, etc. 


 	Regarding claim 3, Pedersen teaches the hearing device of claim 1, wherein the first user input (30, switch) is a battery door and the first control signal is received in response to a battery door closing.  

 	Regarding claim 5, Pedersen teaches the hearing device of claim 1, wherein the second control signal is associated with a signal lasting from 5 to 20 seconds, preferably from 8 to l5 seconds, and more preferably from 9 to 11 seconds (para. 0056, wherein the time value may be more or less than the threshold).  

  	Regarding claim 12, Pedersen teaches the apparatus capable of performing the method of claim 7, wherein the frequency range is associated with communicating between the hearing device and non-hearing aid devices (para 0057; other devices).  

 	Regarding claim 13, Pedersen teaches the method of claim 7, wherein the method is performed on by a processor (16 or 24) coupled to a computer-readable medium (non-volatile memory) storing the method.  

 	Regarding claim 22, Pedersen teaches an apparatus capable of performing a method for operating a hearing device, the method comprising: determining the hearing device has turned on .

Claim(s) 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen EP 2712210 A1).
	Regarding claim 4, 9, Pederson teaches the hearing device of claims 1, 7, respectively, wherein the second user input is at least one of the following: a physical button coupled to the hearing device, a dial physically coupled to the hearing device, a remote button, a remote graphical user interface on a mobile device wirelessly coupled to the hearing device, or a pressure sensor. 	
	Pedersen does not specifically teaches the construction of the second user input. However, it is well-known in the hearing aid art to have buttons associated with the hearing aid for controlling functionality, such as volume, power, mode, etc.
 One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that applying a second user input, e.g. button, to the invention of Pedersen would have yielded a predictable result. 

Allowable Subject Matter
Claims 7-21 is/are allowed.
Claims 2, 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 22, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653